Russell, C. J.,
dissenting. While every presumption is to be indulged in favor of the validity of an ordinance shown to have been legally passed by a municipal corporation in pursuance of its charter powers, and every reasonable intendment will be made by the courts in order to give validity to an ordinance which is within the scope of such municipal powers, still the existence of a municipal penal ordinance, as of other criminal laws, is not a matter of haphazard or conjecture, and the burden of showing that a municipal ordinance has not been passed is successfully carried whenever the passage of such a law can be seriously questioned. In the absence of legislation upon the subject, the authenticity of a municipal ordinance can not be said to be established by the purported signature of a clerk to minutes of an alleged meeting of a town council not verified by the signature either of the mayor or of any member of the council. A certification under seal by a clerk to minutes duly approved and authenticated by the signature of the presiding officer of the council is another and different thing from a verification by.the clerk alone of the fact that a meeting was held and that certain proceedings took place at the meeting. “The courts do not uphold mere makeshifts of the Gouncil with a *288view to remedy defects in the prescribed mode of enacting an ordinance.” 28 Cyc. 354 (6), and authorities cited.